DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter
Claims 1 & 3-17 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, 
The prior art does not disclose or suggest the claimed “at least one of: the first component comprising two support portions which extend parallel to each other and are connected to each other by a connecting portion extending perpendicularly to the support portions; or the second component comprising a connecting portion which extends perpendicularly to support portions of the second component, which support portions extend from opposite surfaces of the connecting portion in opposite directions perpendicularly to the connecting portion” in combination with the remaining claim elements as set forth in claim 1.  
Regarding claim 16, 
The prior art does not disclose or suggest the claimed “wherein the clamping device comprises a bearing element arranged between the clamping portion of the guide element and a surface portion of the door, said surface portion interacting with the clamping portion” in combination with the remaining claim elements as set forth in claim 16.  
Regarding claim 17, 
The prior art does not disclose or suggest the claimed “at least one of: a stop element configured to interact with the door and to prevent a further shifting of the door relative to the door opening when the door has reached the open position; 65449.137731PATENT APPLICATION a damping element connected to the stop element and configured to damp a stopping of a shifting movement of the door when the door has reached the open position; or a locking device configured to lock the door in the open position” in combination with the remaining claim elements as set forth in claim 17.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647